ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4844 neil.mcmurdie@us.ing.com December 16, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 Prospectus Title: Multiple Sponsored Retirement Options II 403(b), 457, 401(a), 401(k), Roth 403(b) and Roth 401(k) File Nos.: 333-167680 and 811-02513 Ladies and Gentlemen: We are submitting for filing under the Securities Act of 1933, Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4. The purpose of this filing is to (1) include financial statements and any other necessary exhibits; and (2) respond to comments received from Mr. Jeffrey Foor on the Registration Statement on Form N-4. These responses have already been reviewed and discussed with Mr. Foor and he has indicated that they may be incorporated through this Pre-Effective Amendment No. 1. We request that the Registration Statement become effective on December 17, 2010 or as soon as reasonably possible thereafter. A request for acceleration is included herein. If you have any questions, please call the undersigned at 860-580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site ING North America Insurance Corporation One Orange Way, C1S Windsor, CT 06095-4774
